PER CURIAM.
Dennis R. Greene has filed herein a Petition for Habeas Corpus. The relief sought is the correction of a sentence allegedly wrongfully entered by the Criminal Court of Record for Palm Beach County, Florida, on 8 September 1972. It affirmatively appears from the petition that the petitioner has also filed in the trial court a motion to vacate the sentence under Rule 3.850 Cr.P.R., 33 F.S.A. Because of the foregoing, the petition is hereby denied *444without adjudicating- any issue sought to be raised by the petition before us.
REED, C. J., and WALDEN and OWEN, JJ., concur.